801 So. 2d 290 (2001)
Linda WALLIS, Petitioner,
v.
Thomas SIKES, Respondent.
No. 1D00-4803.
District Court of Appeal of Florida, First District.
December 12, 2001.
Janet A. Carver, Fernandina Beach, for Petitioner.
Gary Baker, Callahan, for Respondent.
PER CURIAM.
Linda Wallis seeks review by certiorari of an order requiring her child to submit to blood testing in a paternity action by Thomas Sikes. We conclude that the order is a departure from the essential requirements of the law and that the error cannot be corrected on appeal from the final judgment. The child was conceived and born during the marriage of Linda Wallis and Robert Wallis, and is therefore presumed to be legitimate. Before ordering a blood test to identify the biological father, the trial court must appoint a guardian ad litem for the child and determine whether the blood test would be in the child's best interest. See Dep't of Health & Rehab. Servs. v. Privette, 617 So. 2d 305 (Fla.1993); Worley v. Dep't of Rev., 735 So. 2d 573 (Fla. 1st DCA 1999). Mr. Sikes argues that Mr. Wallis did not object to the blood test, but that argument overlooks the trial court's obligation to protect the interests of the child.
Accordingly, we quash the order requiring the child to submit to blood testing and *291 remand the case to the trial court for further consideration.
BOOTH, WEBSTER and PADOVANO, JJ., CONCUR.